Citation Nr: 0410373	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for post-traumatic arthritis 
of the right knee.

2.  Entitlement to an increased evaluation for synovitis of the 
right knee, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to September 
1962.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the Department of 
Veterans Affairs (VA) New York, New York Regional Office (RO), 
denying the veteran an increased evaluation for a service-
connected right knee disorder.  A notice of disagreement with this 
determination was received in November 1993.  

A statement of the case (SOC) and rating decision were issued to 
the veteran at the same time in January 1998.  These show that the 
RO increased the disability evaluation for the veteran's service-
connected right knee disorder from 10 percent to 20 percent, and 
denied service connection for post-traumatic arthritis of the 
right knee.  The RO also denied entitlement to a total disability 
rating based on individual unemployability (TDIU); and deferred 
issues of service connection for post-traumatic stress disorder 
(PTSD) and for a right hip condition secondary to the service-
connected right knee disorder.  

Later in January 2001, the Board remanded the case to the RO for 
further development and action to include provision of a SOC on 
the TDIU claim.  In a substantive appeal of February 1998, the 
veteran notified the RO of his disagreement with the January 1998 
RO rating decision as to the evaluation for his service-connected 
right knee disorder; the denial of service connection for post-
traumatic right knee arthritis; and the denial of TDIU.  

The veteran did not perfect an appeal to the TDIU claim subsequent 
to a May 2003 statement of the case on that claim.  That issue is 
therefore not before the Board at this time.

The increased rating claim is addressed in the Remand part of this 
decision.



FINDING OF FACT

Post-traumatic arthritis of the right knee, is proximately due to 
or the result of the veteran's service-connected synovitis of the 
right knee.


CONCLUSION OF LAW

Service connection is warranted for post-traumatic arthritis of 
the right knee.  38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined VA's duty 
to assist an appellant in the development of a claim. Guidelines 
for the implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).   

With respect to the service connection claim, because this 
decision effects a grant (service connection for the claimed 
disability) of the benefit sought on appeal, appellate review may 
be conducted without prejudice to the veteran, Bernard v. Brown, 4 
Vet. App. 384 (1993), and it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  VA's 
duty with respect to the increased rating claim is addressed in 
the Remand part of this decision.


II.  Service Connection for Traumatic Arthritis of the Right Knee

The veteran seeks service connection for arthritis of the right 
knee as secondary to his service-connected right knee disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309 (2003).

In addition, service connection may be granted for a "[d]isability 
which is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 Vet. 
App. 183, 187-89 (1993).  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 
2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does 
not show that the veteran possesses medical expertise and he does 
not argue otherwise.

The Board notes that the medical record contains ample competent 
evidence of post-traumatic arthritis of the right knee.  The 
report of a November 1997 VA examination shows that X-ray 
examination of the right knee revealed medial joint space 
narrowing, degenerative changes including hypertrophic osteophytes 
at the tibial spines with findings suggestive of osteoarthritis.  
The examination report contains a diagnosis of post-traumatic 
arthropathy and degenerative joint disease, right knee with 
anterior cruciate instability. 

The report of a June 2001 VA examination shows that X-ray 
examination of the right knee showed narrowing of the medial joint 
space with a varus deformity and advanced patellofemoral 
degenerative joint disease.  That report contains a diagnosis of 
moderately advanced degenerative joint disease of the right knee 
including medial compartment and advanced degenerative joint 
disease of the patellofemoral joints.  

The report of an October 2002 VA examination shows that X-rays 
were reviewed and revealed moderate degenerative changes, 
especially at the patellofemoral joint with joint space narrowing, 
especially on the lateral aspects.  Spurs were noted as well.  On 
the medial compartment, joint space narrowing was noted but was 
still preserved somewhat.  There were small osteophytes noted both 
on the medial and lateral aspect.  The report contains a diagnosis 
of degenerative changes of the right knee, moderate with symptoms 
that are equivalent.

Thus, the record contains competent medical evidence of current 
right knee traumatic arthritis, and there is no evidence to the 
contrary.  Because a current disability of traumatic arthritis of 
the right knee has been established by competent medical evidence, 
the question becomes whether such disability was incurred in or 
aggravated by active military service, or in the case of 
arthritis, within a year thereafter, or as claimed here, whether 
the arthritis disability is proximately due to or the result of 
the veteran's service-connected synovitis of the right knee.

The report of the October 2002 VA examination shows that the 
examiner reviewed the claims file records and examined the 
veteran's right knee.  As noted above, that examiner reviewed X-
rays and made findings of degenerative changes in the right knee.  
That report contains a diagnosis of degenerative changes of the 
right knee.  An addendum to that examination report contains an 
opinion by the examiner in response to a request for an opinion 
concerning whether the veteran had post-traumatic arthritis of the 
right knee caused by service-connected disability.  The examiner 
noted that the veteran had synovitis of the right knee joint, and 
that there was evidence on X-rays of degenerative changes along 
with clinical examination that are consistent with moderate 
arthritis.  The examiner opined that the service-connected 
synovitis was a precursor to this arthritis and in the examiner's 
opinion, would be more likely to have aggravated his knee with the 
secondary development of the arthritis viewed on X-ray.

The evidence of record does not contradict this opinion.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for post-traumatic arthritis of the right 
knee.


ORDER

Service connection for post-traumatic arthritis of the right knee 
is granted.


REMAND

In the decision above, the Board granted service connection for 
traumatic arthritis of the right knee.  Under Diagnostic Code 
5010, traumatic arthritis is evaluated as degenerative arthritis, 
which is evaluated under Diagnostic Code 5003.  That Diagnostic 
Code provides that degenerative arthritis (to include hypertrophic 
or osteoarthritis) established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, which here are 
Diagnostic Codes 5260 and 5261, for limitation of flexion and 
extension of the leg at the knee joint.  As the Board has granted 
service connection for traumatic arthritis of the right knee, the 
RO is expected to address the appropriate evaluation for that 
disability.

The RO's anticipated rating of the now service-connected traumatic 
arthritis of the right knee is intimately connected with the issue 
on appeal here, of entitlement to an increased rating for 
synovitis of the right knee, as this has been evaluated by the RO 
under Diagnostic Code 5261.  Therefore, for the sake of judicial 
economy, avoidance of piecemeal litigation, and avoidance of 
prejudice to the veteran, the Board defers action on the issue on 
appeal pending the RO's expected evaluation of the now service-
connected traumatic arthritis of the right knee.  See Smith v. 
Gober, 236 F.3d 1370 (Fed. Cir. 2001); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this regard, the VA must ensure that it has fulfilled its duty 
to notify the appellant of the evidence necessary to substantiate 
any claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's review.  
See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After undertaking any development deemed necessary, the RO 
should then readjudicate the issue on appeal in connection with 
its evaluation of the service-connected traumatic arthritis of the 
right knee.  The RO should readjudicate the issue on appeal 
pursuant to  applicable regulations and the United States Court of 
Appeals for Veterans Claims decisions, consistent with 38 C.F.R. 
§§ 4.3 and 4.7 (2003), with consideration of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.73 (2003); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); 
and DeLuca v. Brown, 8 Vet. App. 202 (1995); as applicable.  If a 
benefit sought is not granted the RO should furnish the veteran 
and his representative a supplemental statement of the case and an 
opportunity to respond.

3.  Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



